Exhibit 10.38

 

LOGO [g129528g69i05.jpg]    2010 Management Incentive Plan

 

I. Objectives and Summary

CVS Caremark Corporation’s Management Incentive Plan (the “MIP”) is designed to
reward incentive-eligible employees (“Eligible Participants”) of CVS Caremark
Corporation and its subsidiaries (together, “the Company”) for their role in
driving performance and to encourage Eligible Participants’ continued employment
with the Company. Funding of incentive awards will be based on actual results
measured against pre-established financial goals. Incentive awards will be based
on the performance of the Company business unit in which each Eligible
Participant works as well as the performance of individual Eligible
Participants.

The Management Planning and Development Committee (the “Committee”) of the Board
of Directors (the “Board”) may delegate to officers of CVS Caremark the
authority to perform administrative functions under the MIP as the Committee may
determine and may appoint officers and others to assist it in administering the
MIP.

 

II. Plan Year

The MIP is a calendar year plan, which runs from January 1 to December 31, 2010
(“Plan Year”). All dates in this document occur during the Plan Year unless
otherwise stated.

 

III. Eligibility

A. Eligibility for Participation

The Chief Executive Officer of CVS Caremark Corporation (“CEO”) will determine
which employees are eligible for participation in the MIP, provided that the
Committee shall determine the eligibility of employees who are subject to
Section 162(m) of the Internal Revenue Code (“Section 162(m)”) or who have been
identified by the Committee as individuals who may be subject to Section 162(m)
(collectively, “162(m) Eligible Participants” and each of whom will also be
included in the term “Eligible Participants” unless otherwise noted). In
general, Eligible Participants include all exempt employees who are not covered
under any other incentive plans.

Eligibility for participation in the MIP is contingent upon the Eligible
Participant being employed in an incentive-eligible position on the last day of
the Plan Year. The CEO (or, as to 162(m) Eligible Participants, the Committee)
may, for any reason and in his or her sole discretion, at any time prior to the
end of the Plan Year, determine an employee’s eligibility for participation in
the Plan. Eligible Participants are subject to the terms and conditions relating
to incentive awards set forth in this MIP.

B. 162(m) Eligible Participants

162(m) Eligible Participants shall be subject to the limitations required to
comply with the provisions of Section 162(m). Subject to the requirements of
Section 162(m), the Committee shall retain sole discretion to determine a 162(m)
Eligible Participant’s eligibility for an award, the target award, and the
amount of the actual award. In no event shall a 162(m) Eligible Participant’s
award exceed the amount permitted by Section 162(m).



--------------------------------------------------------------------------------

C. Newly-Eligible Employees

An employee will be eligible for a prorated incentive award if he or she becomes
an Eligible Participant on or before November 1 of the Plan Year; provided,
however, that a 162(m) Eligible Participant shall be eligible for an award for
the Plan Year in which he or she was hired or otherwise becomes a 162(m)
participant only to the extent that such award does not violate the requirements
of Section 162(m).

D. Transfers

Participants who become newly eligible during the Plan Year may be eligible for
a prorated MIP award. If a change in assignments results in an Eligible
Participant being eligible for the MIP for part of the Plan Year and other
incentives during other parts of the Plan Year, the participant may be eligible
to receive a prorated award for the amount of time in each incentive eligible
position, subject to the terms of the other applicable incentive plans. Change
in assignments from one MIP-eligible position to another during the Plan Year
does not result in pro rata award but rather an award funded on the base salary
of the Eligible Participant on December 31 and the individual award opportunity
as of that date.

E. Demotions

If a previously Eligible Participant is demoted to a non-incentive eligible
position due to his or her violation of CVS Caremark policy or his/her
performance, or if he or she voluntarily transfers to a non-incentive eligible
position during the Plan Year, and is in the non-incentive eligible position on
the last day of the Plan Year, he or she will not be eligible to earn an
incentive award for the Plan Year under this plan.

F. Terminations

Unless otherwise stated in Section VII of the MIP, if an Eligible Participant’s
employment terminates prior to the final determination of incentive awards for
the Plan Year, he or she will not be eligible to receive an incentive award
under the MIP.

G. Rehires

Eligible Participants who are rehired on or before November 1 of the Plan Year
may be eligible for a prorated incentive award. For purposes of proration,
credit will only be given for time worked during the Plan Year in
incentive-eligible positions.

 

IV. Administration

A. Funding and Performance Measures

MIP funding is based on Consolidated Company Performance, calculated as 80%
Operating Profit, 10% Pharmacy Services Customer Satisfaction, and 10% Retail
Customer Service.

1. Operating Profit

The incentive awards under the MIP will be funded based on consolidated CVS
Caremark operating profit as adjusted based on permitted financial adjustments
approved by the Committee (the “Operating Profit”). Operating Profit will be
used to calculate the available pool for incentive awards (the “Total Pool”). If
Operating Profit falls below the minimum threshhold as set forth in Exhibit A,
no formulaic funding will be made available for awards and there is no
requirement that incentive awards be paid under the MIP.

 

2010 Management Incentive Plan   2   Confidential & Proprietary



--------------------------------------------------------------------------------

2. Pharmacy Services Customer Satisfaction

Achievement of the Customer Satisfaction segment of the incentive will be
determined by the aggregate actual performance against target of the weighted
composite of the following surveys:

 

  •  

Client Relationship and Loyalty Survey (weight = 50%)

  •  

Customer Care Survey (weight = 20%)

  •  

Mail Service Pharmacy Survey (weight = 20%)

  •  

Specialty Survey (weight = 10%)

Pharmacy Services Customer Satisfaction funding is subject to adjustment based
on the Operating Profit.

3. Retail Customer Service

The Retail Customer Service segment of the incentive will be measured using the
Total Triple ‘S’ actual performance against the target. The Triple ‘S’ Score
Card consists of performance in three elements of customer satisfaction: Stock,
Shop and Service.

Retail Customer Service funding is subject to adjustment based on the Operating
Profit.

 

Measurement   Percent
Weight  

Measurement

Tool

  Achievement Measured
Against   Modifier Consolidated Operating Profit   80%   Earnings Before
Interest & Taxes   2010 EBIT Goal  

CEO & Committee

Discretion

Approved Permitted

Financial Adjustments

Pharmacy Services

Customer Satisfaction

  10%  

Client Relationship and Loyalty, Customer Care, Mail Service and

Specialty Surveys

  2010 PBM Customer Satisfaction Target   Operating Profit funding
Retail Customer Service   10%   Triple “S” Scorecard  

2010 Triple “S”

Target

  Operating Profit Funding

B. Fund Allocation

After the funding of the MIP has been established and the Total Pool has been
created, the following criteria will be used in determining individual incentive
awards for the Plan Year:

1. Business Unit

The Business Unit Performance is based on Business Unit EBIT results compared to
target and a discretionary assessment resulting from (a) input from the
President/COO, Business Unit Presidents and Finance regarding the performance of
the Business Unit to assist the CEO and the Committee in their assessment of the
overall performance; and (b) the CEO’s (or, in the case of 162(m) Eligible
Participants’s, the Committee’s) assessment of the achievement of Plan Year
performance goals by the business unit.

2. Management discretion

The Total Pool will be available for managers to award to Eligible Participants,
taking into account all components of the Plan. The amount, if any, of the
calculated incentive award for an Eligible Participant shall be detemined in the
sole discretion of CVS Caremark management. The amount, if any, of the
calculated incentive award for a 162(m) Eligible Participant shall be determined
in the sole discretion of the Committee.

 

2010 Management Incentive Plan   3   Confidential & Proprietary



--------------------------------------------------------------------------------

V. MIP Earnings and Payout

A. Timing

Incentive awards will be paid to Eligible Participants as soon as
administratively feasible following the date the Total Pool is funded and
calculation of incentive payments may be ascertained, which will be in the year
following the Plan Year, on or before March 15. Payments may be subject to delay
to comply with garnishments and other state or federal requirements.

B. Calculations

Calculations for full and partial awards will be based on each Eligible
Participant’s annual base salary and individual target opportunity on the last
day of the Plan Year.

For purposes of proration, the 15th of the month will be used to determine if
the month is included or excluded from the incentive calculation.

Examples:

 

  1.

An Eligible Participant is hired on September 14th. Because the Eligible
Participant is actively employed prior to the 15th of September, the month of
September will be included in his/her prorated incentive award and the Eligible
Participant will receive a prorated incentive award covering a total of four
months. The award will be calculated using the participants individual award
opportunity target and base salary as of December 31st.

 

  2.

An Eligible Participant begins a personal leave of absence on June 3rd and
returns to active status on July 22nd. Assuming the Eligible Participant was
incentive eligible for the entire year, the months of June and July will be
excluded from the Eligible Participant’s incentive award and the Eligible
Participant will receive a prorated incentive award covering a total of 10
months. The award will be calculated using the participants individual award
opportunity target and base salary as of December 31st.

C. Award Opportunity

Individual target awards will be determined by position and typically will vary
based on the Eligible Participant’s level in the organization.

D. Obligation to Pay Total Pool

Eligible Participants, as a group, have a right to receive an amount at least
equal to the Total Pool, but no individual Eligible Participant shall be
entitled to receive an award or any specific amount of the Total Pool. In no
event will the aggregate of the total awards paid from the MIP be less than the
amount of the Total Pool.

 

VI. Corrections to Incentive Awards

Any corrections to incentive calculations must be submitted through the Human
Resources Business Partner to Compensation by April 15 of the year following the
Plan Year.

 

2010 Management Incentive Plan   4   Confidential & Proprietary



--------------------------------------------------------------------------------

VII. Eligible Participant Status

A. Eligible Participant Performance

An Eligible Participant must be employed in good standing (e.g., not on
probation, written warning or any disciplinary/ performance action plan)
throughout the Plan Year and at all times prior to the final determination of
the Eligible Participant’s incentive award to be eligible to earn an incentive
award.

B. Leaves of Absence

An Eligible Participant on a Company-approved leave of absence at any time
during the Plan Year who remains employed in an eligible position as of the last
day of the Plan Year will earn a prorated incentive award based on the number of
months worked during the Plan Year, provided he or she meets all other
eligibility criteria for an incentive award. For purposes of proration, the 15th
of the month will be used to determine if the month is included or excluded from
the incentive calculation.

C. Reduction in Force, Retirement and Death

1. Reduction in Force

If an Eligible Participant is separated from employment on or before the last
day of the Plan Year due to a reduction in force, he or she will earn a prorated
incentive award based on the number of months worked during the Plan Year,
provided the Eligible Participant meets all other eligibility criteria for an
incentive award. For purposes of proration, the 15th of the month will be used
to determine if the month is included or excluded from the incentive
calculation.

2. Retirement

If an Eligible Participant is at least age 55 and has a minimum of 10 years of
service with CVS Caremark or a predecessor company/subsidiary or is at least age
60 and has a minimum of 5 years of service with CVS Caremark or a predecessor
company/subsidiary and the MIP Participant retires before the end of the Plan
Year, he/she will earn a prorated incentive based on the number of months worked
during the Plan Year, provided he/she meets all other eligibility criteria for
an incentive award. Earned incentives will be paid at the same time as other
incentives are paid under this Plan. Eligible Participants who do not meet the
minimum retirement requirements at the time of retirement and who retire before
the end of the Plan Year will not be eligible to earn an incentive award.

3. Death

In case of the death of an Eligible Participant, a pro rated incentive award
shall be paid to the Eligible Participant’s spouse, if living; otherwise, in
equal shares to surviving children of the Eligible Participant. If there are no
surviving children, the benefit shall be paid to the Eligible Participant’s
parents in equal shares; and in the event none of the above-named individuals
survives the Eligible Participant, the death benefit shall be paid to the
executor or administrator of the Eligible Participant’s estate. The incentive
award will be prorated based on the number of months the Eligible Participant
worked during the Plan Year and shall be paid as soon as administratively
practicable following the death of the Eligible Participant but no later than
March 15 of the year following the Plan Year. If final performance numbers are
not available at the time of the employee’s death, the incentive award will be
calculated using the incentive target and the number of months worked.

 

VIII. Employment Rights

The MIP does not create an express or implied contract of employment between CVS
Caremark and an Eligible Participant. Both CVS Caremark and the Eligible
Participant retain the right to terminate the employment relationship at will,
at any time and for any reason.

 

2010 Management Incentive Plan   5   Confidential & Proprietary



--------------------------------------------------------------------------------

A. Rights are Non-Assignable

Neither the Eligible Participant, nor any beneficiary, nor any other person
shall have any right to assign, in whole or in part, the right to receive
payments under the MIP. Payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.

B. Compliance with Applicable Regulations

An Eligible Participant must comply with all applicable state and federal
regulations and CVS Caremark policies to be eligible to receive an incentive
award under the MIP.

C. Change in Control

In the event of a change in control of CVS Caremark, as defined in the 1997
Incentive Compensation Plan, the MIP shall remain in full force and effect. Any
amendments, modifications, termination or dissolution of the MIP by the
acquiring entity may only occur prospectively and will not affect incentive
earnings or eligibility before the date of the change in control, or such date
as it may be modified or dissolved by the acquiring entity.

Provisions regarding the payment of annual incentive awards that are set forth
in Change in Control agreements shall supersede those appearing in the MIP.

D. 2007 Incentive Plan

Capitalized terms not otherwise defined herein shall have the meaning assigned
to such defined term(s) in the 2007 Incentive Plan. In the event of any conflict
between the 2007 Incentive Plan and the MIP, the terms of the 2007 Incentive
Plan shall govern.

E. Withholding

All required deductions will be withheld from the incentive awards prior to
distribution. This includes all applicable federal, state, or local taxes, as
well as any eligible 401(k) deductions and deferred compensation contributions
as defined by the applicable plans. Incentive awards that are deferred will be
taxed according to applicable federal and state tax law.

F. MIP Amendment/Modification/Termination

CVS Caremark retains the right to amend, modify, or terminate the MIP at any
time on or before the last day of the Plan Year for any reason, with or without
notice to Eligible Participants.

G. MIP Interpretation

All requests for interpretation of any provision in the MIP must be submitted to
the CVS Caremark Compensation Department. Failure to submit a request for
resolution of a dispute or question within 30 days of distribution of the
incentive award may result in a waiver of the Eligible Participant’s rights to
dispute the MIP provision or amount of the incentive award.

CVS Caremark will comply with all applicable laws concerning incentive awards;
the MIP and its administration are not intended to conflict with any applicable
state or federal law.

 

2010 Management Incentive Plan   6   Confidential & Proprietary



--------------------------------------------------------------------------------

H. Recoupment of Incentive Awards Due to Fraud or Financial Misconduct

If the Board determines that fraud or financial misconduct has occurred in a
manner which subjects a recipient of a MIP award to recoupment under the
Company’s recoupment policy, as in effect from time to time, the MIP award
recipient shall immediately repay to the Company the entire incentive award
received by the MIP award recipient, or a portion thereof as determined by the
Board. If a MIP award recipient fails to repay his or her incentive award (or
portion thereof) immediately upon request by the Board, the Company may seek
reimbursement of such amount from the MIP award recipient by reducing salary or
any other payments that may be due to the MIP award recipient, to the extent
legally permissible, and/or through initiating a legal action to recover such
amount, which recovery shall include any reasonable attorneys fees incurred by
the Company in bringing such action. If a MIP award recipient has deferred
payment of any portion of an incentive award that is subject to repayment
hereunder, the amount of the MIP award recipient’s deferred compensation accrual
shall be reduced by the amount subject to repayment, plus all Company matching
amounts and earnings on such amount.

I. Section 409A of the Internal Revenue Code

The Company intends that this Plan not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and that to the extent any
provisions of the 162(m) Plan do not comply with Code Section 409A the Company
will make such changes in order to comply with Code Section 409A. In all events,
to the extent required to avoid a violation of the applicable rules under
Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code, payment of any
amounts subject to Section 409A of the Code shall be delayed until the relevant
date of payment that will result in compliance with the rules of
Section 409A(a)(2)(B)(i) of the Code.

 

2010 Management Incentive Plan   7   Confidential & Proprietary



--------------------------------------------------------------------------------

Exhibit A

 

Operating Profit      

Customer Service

Retail Triple ‘S’

(10%)

     

PBM Customer
Satisfaction

(10%)

Results   %
Payout       Results   %
Payout       Results   %
Payout 106%   200%     100.0%   100%     100.0%   100% 105%   180%     99.0%  
95%     99.0%   95% 104%   160%     98.0%   90%     98.0%   90% 103%   140%    
97.0%   85%     97.0%   85% 102%   120%     96.0%   80%     96.0%   80%
99% -101%             100%     95.0%   75%     95.0%   75% 98%   90%     94.0%  
70%     94.0%   70% 97%   83%     93.0%   65%     93.0%   65% 96%   75%    
92.0%   60%     92.0%   60% 95%   68%     91.0%   55%     91.0%   55% 94%   60%
    90.0%   50%     90.0%   50% 93%   53%     89.0%   25%     89.0%   25% 92%  
45%     <89.0%   0%     <89.0%   0% 91%   38%             90%   30%            
89%   25%             <89%   0%            

 

2010 Management Incentive Plan   8   Confidential & Proprietary